DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 25, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “unit” in claims 1-18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 11-12, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2018/0182101 to Petersen et al. (hereinafter Petersen), and further in view of U.S. Patent No. 9,311,570 to Mohr et al. (hereinafter Mohr).
Regarding independent claim 1, Petersen discloses an image processing apparatus (abstract, “Systems and methods are disclosed for performing probabilistic segmentation in anatomical image analysis, using a computer system”) comprising:
at least one memory and at least one processor (Figure 1, “processing devices” and “storage devices”) which function as:
an acquisition unit configured to acquire image data (Figure 2B, element 211, “receive a patient-specific image”);
a calculation unit configured to calculate, for each unit region of the image data, a confidence that the unit region is an extraction subject (paragraph 0040, “For example, a PDF may be used to compute a confidence score (e.g., by computing a conditional standard deviation). In one embodiment, step 217 may include outputting the confidence score to an electronic display and/or an electronic storage device (hard drive, network drive, cloud storage, portable disk, etc.). The confidence score may be used in multiple ways. In one embodiment, the confidence score or samples from the PDF may be used to guide a human expert or computational algorithm to focus on uncertain or ambiguous image/model/segmentation regions that may be analyzed more exhaustively.”), 
the confidence as the extraction subject being calculated for each unit region of the image data by inputting the image data into a trained model of a neural network that has been trained using images of an existing extraction subject or a region of interest as training data (Figure 2A, elements 207 and 209);
an extraction unit configured to extract the region of interest on the basis of the calculated confidence of each unit region and the modified reference value (paragraph 0040, “For example, regions of a segmentation boundary (e.g., object boundary of a structure of interest) that have confidence scores below a predetermined threshold score may be highlighted in a visual display.”); and
a display unit configured to display the extracted region of interest (paragraph 0040, “For example, regions of a segmentation boundary (e.g., object boundary of a structure of interest) that have confidence scores below a predetermined threshold score may be highlighted in a visual display.”).
	Petersen fails to explicitly disclose as further recited, however Mohr discloses a modification unit configured to modify a reference value of the confidence, which is used to extract a region of interest (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” column 9, line 38, “The user may select a threshold value through a user interface;”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Mohr in order to accurately segment medical images (abstract).
Regarding dependent claim 2, the rejection of claim 1 is incorporated herein. Additionally, Mohr in the combination further discloses wherein the modification unit modifies the reference value of the confidence on the basis of a user operation (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” column 9, line 38, “The user may select a threshold value through a user interface;” a threshold is read as the reference value, and as the user alters the threshold, the segmentation would change (i.e. values that do not meet the threshold would not be included in the segmentation)).
Regarding dependent claim 3, the rejection of claim 1 is incorporated herein. Additionally, Mohr in the combination further discloses wherein the modification unit modifies the reference value of the confidence on the basis of a user operation on a GUI (Graphical User Interface) (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” column 9, line 38, “The user may select a threshold value through a user interface;” a threshold is read as the reference value and being that suitable methods can be used, thresholding according to confidence value is disclosed).
Regarding dependent claim 5, the rejection of claim 1 is incorporated herein. Additionally, Petersen in the combination further discloses wherein the extraction  unit extracts, as the region of interest, a set of unit regions in which values of the calculated confidence of the unit regions equal or exceed the modified reference value of the confidence (paragraph 0041, “In one scenario, regions of a segmentation boundary that have confidence scores below a predetermined threshold score may be prioritized in a sequence of displays prompting user validation of the segmentation. Prioritization of the display of the regions may include displaying the low-confidence regions for validation, prior to displaying regions with higher confidence scores. Higher confidence scores may be defined as confidence scores exceeding the predetermined threshold score.”)
Regarding dependent claim 6, the rejection of claim 1 is incorporated herein. Additionally, Mohr in the combination further discloses wherein the calculation unit calculates, for each unit region of the image data, a confidence as the extraction subject and a confidence as another extraction subject (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” i.e. if a confidence value shows the confidence is a calcium voxel, then the inverse is the confidence it is not the non-calcium voxels), 
the modification unit modifies at least one of a reference value of the confidence as the extraction subject and a reference value of the confidence as the other extraction subject (column 9, line 35, “The classification unit 56 then determines a set of candidate threshold values by setting the maximum intensity value as a first candidate threshold value, and repeatedly subtracting a fixed, pre-set interval from the first candidate threshold value to generate further threshold values, until the candidate threshold value drops below the minimum intensity.”),
and the extraction unit extracts the region of interest on the basis of the confidence as the extraction subject, the confidence as the other extraction subject, and the modified reference value (column 10, line 1, “The classification unit 56 then applies a likelihood or information criterion to each of the models to allow identification of the model giving the best fit, namely the model in which the threshold best divides the calcium voxels from the other vox-”).
Regarding dependent claim 11, the rejection of claim 1 is incorporated herein. Additionally, Mohr in the combination further discloses further comprising a storage unit configured to store information relating to a region of interest that is re-extracted on the basis of the modified reference value by the extraction unit when the reference value of the confidence has been modified by the modification unit (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” column 10, line 1, “The classification unit 56 then applies a likelihood or information criterion to each of the models to allow identification of the model giving the best fit, namely the model in which the threshold best divides the calcium voxels from the other voxels;” as the threshold is adjusted, a new region is evaluated which meets the new threshold), 
wherein the calculation unit modifies the reference value of the confidence on the basis of the stored information relating to the region of interest (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used”).
Regarding dependent claim 12, the rejection of claim 11 is incorporated herein. Additionally, Mohr in the combination further discloses wherein when the reference value of the confidence is modified (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used”), the storage unit stores the modified reference value (it is inherent and necessitated to apply a threshold, that it must be stored first), and the extraction unit extracts the region of interest on the basis of the stored reference value of the confidence (column 10, line 4, “divides the valcium voxels from the other voxels;” column 9, line 69, “generate further threshold values”).
Regarding independent claim 17, the rejection of claim 1 applies directly. Additionally, Petersen in the combination further discloses a control method for an image processing apparatus (abstract, “Systems and methods are disclosed for performing probabilistic segmentation in anatomical image analysis, using a computer system”)
Regarding independent claim 18, the rejection of claim 1 applies directly. Additionally, Petersen in the combination further discloses a non-transitory computer readable medium that stores a program (paragraph 0007, “In accordance with yet another embodiment, a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for performing a method of probabilistic segmentation in anatomical image analysis is provided”).
	
Claim(s) 4, 7-10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Petersen further in view of Mohr as applied to claims 1 above, and further in view of U.S. Publication No. 2006/0274928 to Collins et al. (hereinafter Collins).
Regarding dependent claim 4, the rejection of claim 1 is incorporated herein. Petersen and Mohr in the combination as a whole fail to explicitly disclose wherein the modification unit modifies the reference value of the confidence on the basis of the confidence relating to a unit region selected by the user. 
However, Collins discloses wherein the modification unit modifies the reference value of the confidence on the basis of the confidence relating to a unit region selected by the user (paragraph 0046, “The user may also select a region of the image for further processing.” Paragraph 0051, “further image processing, as image patterns and features relevant to a diagnosis of the suspected lesion are more likely those inside or outside but adjacent to the segmentation outline;” Figure 8B, elements 830 “annotation and modification” and 834 “confirm & report;” having an area confirmed as a diagnosis, allows a threshold to be determined for the confirmation (i.e. X diagnosis is confirmed, and thus that value is the needed one for confirmation)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Collins in order to perform computer-aided detection of abnormalities in medical images (abstract).
Regarding dependent claim 7, the rejection of claim 1 is incorporated herein. Mohr in the combination further discloses wherein the extraction unit re-extracts a partial region that partially overlaps the region of interest on the basis of the confidence (column 9, line 55, “The classification unit 56 then determines a set of candidate threshold values by setting the maximum intensity value as a first candidate threshold value, and repeatedly subtracting a fixed, pre-set interval from the first candidate threshold value to generate further threshold values, until the candidate threshold value drops below the minimum intensity;” as the threshold rises, the region gets smaller, thus extracting an overlapping partial region)
Additionally, Collins in the combination further discloses relating to a unit region selected by the user (paragraph 0046, “The user may also select a region of the image for further processing.”).
Regarding dependent claim 8, the rejection of claim 7 is incorporated herein. Petersen in the combination further discloses wherein, when the region of interest is divided into a plurality of regions (paragraph 0040, “For example, regions of a segmentation boundary (e.g., object boundary of a structure of interest) that have confidence scores below a predetermined threshold score may be highlighted in a visual display;” being that the boundary is the region of interest, and that is broken into regions (plural) there are multiple regions across the boundary),
the extraction unit re-extracts a partial region that overlaps at least any of the plurality of regions on the basis of the confidence (paragraph 0040, “For example, regions of a segmentation boundary (e.g., object boundary of a structure of interest) that have confidence scores below a predetermined threshold score may be highlighted in a visual display;” highlighting a region is read as segmenting, and further the entire boundary (those with both high and low confidence is read as the whole image) and extracting just the low confidence regions is read as overlapping the regions based on confidence)
Collins further discloses relating to a unit region selected by the user (paragraph 0046, “The user may also select a region of the image for further processing.”).
Regarding dependent claim 9, the rejection of claim 7 is incorporated herein. Collins in the combination further discloses wherein the partial region is a region including the unit region selected by the user (paragraph 0046, “The user may also select a region of the image for further processing;” nothing precludes a user from selecting a region that includes the unit region).
Regarding dependent claim 10, the rejection of claim 7 is incorporated herein. Mohr in the combination further discloses wherein the extraction  unit re-extracts a region outside the partial region on the basis of the reference value prior to the re-extraction (column 9, line 55, “The classification unit 56 then determines a set of candidate threshold values by setting the maximum intensity value as a first candidate threshold value, and repeatedly subtracting a fixed, pre-set interval from the first candidate threshold value to generate further threshold values, until the candidate threshold value drops below the minimum intensity;” the threshold values can be altered in both directions, meaning that the region outside could be included).
Regarding dependent claim 16, the rejection of claim 1 is incorporated herein. Mohr in the combination further discloses when the reference value of the confidence is increased, the extraction unit extracts, as the region of interest, a more central region of the affected-area region than before the reference value of the confidence is increased (column 9, line 32, “in other embodiments, any suitable method of determining a threshold between calcium voxels and non-calcium voxels may be used;” column 9, line 38, “The user may select a threshold value through a user interface;”  if there was a circular region of interest with higher confidence at the inner value, and lower confidence values on the peripheral then, as the user adjusted the confidence reference threshold, the region would inherently become a more central region).
Collins in the combination further discloses wherein the image data include an affected-area region (paragraph 0047, “The image processing module 208 computes, i,e., extracts and identifies physical, texture, morphological as well as modality-specific characteristics associated with a mass defined by the boundary of an abnormal region;” an abnormal region is included in an affected-area region).

Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen further in view of Mohr as applied to claim 1 above, and further in view of U.S. Publication No. 2008/0205717 to Reeves et al. (hereinafter Reeves).
Regarding dependent claim 13, the rejection of claim 1 is incorporated herein. Additionally, Petersen and Mohr in the combination as a whole fail to explicitly disclose further comprising an assessment unit configured to calculate a surface area of the region of interest.
However, Reeves discloses further comprising an assessment unit configured to calculate a surface area of the region of interest (paragraph 0283, “it is useful to have a polygonal surface model for the segmented volume. Surface area and curvature calculations can be much more reliably performed on a smoothed surface representation;” paragraph 0373, “There are two types of methods for surface area calculation. Those that operate on segmented voxel data”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Reeves in order to perform three-dimensional image analysis through performing volumetric measurement changes (abstract).

Claim(s) 14 is rejected under 35 U.S.C. 103 as being unpatentable over Petersen further in view of Mohr and further in view of Reeves as applied to claim 13 above, and further in view of U.S. Publication No. 2012/0189176 to Giger et al. (hereinafter Giger).
Regarding dependent claim 14, the rejection of claim 13 is incorporated herein. Additionally, Petersen, Mohr and Reeves in the combination as a whole fail to explicitly disclose wherein the assessment unit calculates a surface area of each unit region on the basis of a distance to a subject of the image data, and calculates the surface area of the region of interest on the basis of the surface area of each unit region and a number of pixels in the region of interest. 
However, Giger discloses wherein the assessment unit calculates a surface area of each unit region on the basis of a distance to a subject of the image data (paragraph 0106, “the workstation automatically calculates on DCE-MRI lesions, the "volumetrics," and outputs volume, effective diameter, and surface area as shown in FIG. 17;” effective diameter is read as the distance between the edge of the lesion within the image data (where the lesion is the subject)), and calculates the surface area of the region of interest on the basis of the surface area of each unit region and a number of pixels in the region of interest (paragraph 0033, “calculating a surface area of the lesion by using exterior surfaces of the identified voxels;” further being that voxels are 3D for volume, pixels would be the 2D view of the surface area (i.e. a pixel)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Giger in order to aid in computerized interpretation of medical images for quantitative analysis (abstract).

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the closest prior arts of record teach methods of calculating surface area of a volume or region of interest. However, none of them alone or in any combination teaches calculating a surface area through a function of variation of depth and the distance to the subject

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent No. 9,756,201 to Wu et al. discloses a method for classifying pixels from an input image

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Courtney J. Nelson whose telephone number is (571)272-3956. The examiner can normally be reached Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY JOAN NELSON/Examiner, Art Unit 2668                                                                                                                                                                                                        
/VU LE/Supervisory Patent Examiner, Art Unit 2668